DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 5/14/21.
Claim status:
Amended Claims: 1, 11, 20
Canceled claims: none
Added new Claim: None
Pending claims: 1-20

Claim Rejections - 35 USC § 101
The Applicants arguments and amendments overcome the 101 Rejections, therefore the Rejection(s) are being withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter: the 101 rejection was withdrawn based on the step does properly integrate the abstract ideas into a practical application, the claims as a whole is eligible. The closest 5/14/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.H./Examiner, Art Unit 3694    
                                                                                                                                                                                                    /SCOTT C ANDERSON/Primary Examiner, Art Unit 3694